Berdon, J.,
concurring. I agree that we should affirm the judgment dissolving the marriage of the parties and granting certain other relief. I write separately to elaborate on why I vote to affirm on the certified issue and to express my concern about some of the court’s dicta.
Implicit in the certified issue is the question of whether the plaintiff had reasonable notice of the deposition.1 When notice is unreasonable, as the trial court found in the present case, the fact that a party has filed a motion for protective order should apprise the party seeking to take the deposition that if he or she proceeds without first resolving the motion, there is a risk that the deposition will be rejected at trial for lack of sufficient notice. Any other result may deny the party opposing the deposition a reasonable time period in which to make objections.2
I agree that the standard for the admissibility of a deposition into evidence under Practice Book § 248 is “permissive in nature, leaving the ultimate determi*680nation to the trial judge.” Farrell v. St. Vincent’s Hospital, 203 Conn. 554, 565, 525 A.2d 954 (1987). “On appeal, the trial court’s rulings on the admissibility of evidence are accorded great deference . . . [and] will be disturbed only upon a showing of clear abuse of discretion. . . . The party making the claim of error has the burden of showing that the court clearly abused its discretion.” (Citations omitted; internal quotation marks omitted.) Id., 565-66.
In determining the reasonableness of notice of a deposition to be taken after trial has commenced, the trial court should consider not only the amount of time given to the opposing party, but also whether the party seeking to take the deposition has been diligent. Neither party should be required to attend a deposition at the whim of the other party. See Practice Book § 221. In addition to the amount of notice given to the opposing party, the following are among the factors that the trial court should consider: (1) the date that the case was returned to court; (2) when the party became aware of facts suggesting a deposition would be necessary; (3) the need for the deposition; and (4) the place designated for taking the deposition. The trial court considered these factors in this case.
As Justice Santaniello points out in the majority opinion, on October 22,1990, counsel for the defendant notified counsel for the plaintiff that depositions of three medical witnesses for the defendant were scheduled to take place nine days later, on October 31,1990, in Long Island, New York. Counsel for the defendant gave notice of the deposition approximately sixteen months after the action was brought and three and one-half months after the trial commenced. The defendant does not claim that the three witnesses she sought to depose were newly discovered, nor does she allege any other circumstances that would justify such short notice. Moreover, counsel for the defendant admitted that he *681knew of the existence of these deponents prior to trial.3 Indeed, during the entire course of this litigation, dilatory tactics were the norm for the defendant.41 therefore agree that the trial court did not abuse its discretion in holding that notice was unreasonable under the circumstances of this case and justified the exclusion of the depositions.
I am concerned about the suggestion, in both the majority and dissenting opinions, that a party deponent must answer all questions asked at a deposition unless the party procures a protective order. They further suggest that the failure to do so would subject the party deponent to sanctions, including the draconian result of dismissal of his or her cause of action. I do not read Practice Book § 247 (b)5 to require the party deponent to answer every question proposed. Even if § 247 (b) required such a result, I would question its constitutionality. A deponent cannot predict each question that will be asked, and is therefore unable to obtain a protective order for an unanticipated line of questioning. Would the court order sanctions if a party deponent refused to respond to an unanticipated line of questioning involving privileged communications between the party and his or her attorney? Our holding in Pavlinko *682v. Yale-New Haven Hospital, 192 Conn. 138, 470 A.2d 246 (1984), cited in both opinions, must be held to its facts—that is, the plaintiff-deponent refused to answer the question after he was given an opportunity to be heard before the trial court, and after he was ordered to answer by the trial court.
Accordingly, I concur in the judgment of the court.

 In determining whether the deposition testimony was properly excluded in this case, the Appellate Court necessarily considered the issue of reasonable notice. “In an appeal following certification, the focus of our review is not the actions of the trial court, but the actions of the Appellate Court.” (Internal quotation marks omitted.) Essex Leasing, Inc. v. Zoning Board of Appeals, 206 Conn. 595, 599, 539 A.2d 101 (1988); see also Nardini v. Manson, 207 Conn. 118, 119-20 n.1, 540 A.2d 69 (1988). Since the Appellate Court’s resolution of the certified issue is intertwined with its resolution of the reasonable notice issue; Cahn v. Cahn, 26 Conn. App. 720, 603 A.2d 759 (1992); our review must address the notice issue as well.


 The dissent claims that the reasonableness of the notice was not the basis of the trial court’s decision. I read a different record. The record is replete with the trial court’s concern about notice. For example, in ruling that the depositions were not admissible, the court stated: “No, I agree with counsel for the [plaintiff] that the notice for depositions were filed much too late. They were dilatory and they are prejudicial.
“Now really, sir, on a case that is a year and a half old . . . there was plenty of time to [take the depositions]. There was plenty of time to do that in August. In fact, I had warned counsel for both sides that if any depositions were to be taken they should be done promptly. And I did that back in July.”


 Counsel for the defendant stated: “Mrs. Cahn has been asking me to do the depositions ever since I first came into [the case], but I did not want to delay. I told her there could be no delay in the trial to do depositions. I didn’t think that time frame permitted it.” The court replied: “[Y]ou knew on August 3rd that I was going to be out of the courthouse for a month’s vacation. You had plenty of time. What happened to August?”


 See footnote 6 of the majority opinion.


 Practice Book § 247 (b) provides: “All objections made at time of the examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings, shall be noted by the officer upon the deposition. Evidence objected to shall be taken subject to the objections. In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the deposition and the party shall transmit the questions to the officer, who shall propound them to the witness and record the answers verbatim.”